IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ASHLEY COX, et ai., )
)
Plaintiffs, )
)

V. ) Civil Action No. 3:21¢v253-HEH
)
ELLEN MARIE HESS, in her official )
capacity as Commissioner of the Virginia )
Employment Commission, )
)
Defendant. )
ORDER

(Case Status)

This matter is before the Court on its own initiative. The Court has continued to
monitor the progress of the Virginia Employment Commission’s (“VEC”) efforts to
reduce its backlog of unemployment benefits adjudications, improve communication with
claimants, and address other ongoing issues with the unemployment claims and appeals
process. To that end, the Court commends the VEC on resolving more than 95% of the
backlog of claims awaiting adjudication that existed as of May 10, 2021, and on raising
the number of claims adjudicated each week to 30,000. However, the Court continues to
frequently receive telephone calls from individuals reporting difficulties processing their
claims and communicating with the VEC.

In a telephone conference with counsel and VEC representatives on August 25,
2021, the parties provided a status update regarding the VEC’s progress and ongoing

issues. While the Court recognizes the significant progress made by the VEC, additional
objectives remain unfulfilled. Accordingly, the parties are hereby DIRECTED to meet
and devise a path to resolve the remaining issues and provide the Court with a status
report detailing the benchmarks for resolution within thirty (30) days of entry of this
Order. Such status report must include the number of first level appeals currently
pending before the VEC.

The Clerk is directed to send a copy of this Order to all counsel of record.

MW /s/

Henry E. Hudson
Senior United States District Judge

It is so ORDERED.

 

Date: Rusus: 25,202)
Richmond, Virginia
